78 N.J. 563 (1979)
397 A.2d 655
IN THE MATTER OF THE ESTATE OF EVA CHURIK, DECEASED.
The Supreme Court of New Jersey.
Argued December 11, 1978.
Decided January 9, 1979.
Mr. E. Carter Corriston argued the cause for appellant Saint Vladimir's Orthodox Theological Seminary (Messrs. Breslin and Breslin, attorneys; Messrs. McCann and McCann and Mr. Paul A. Dykstra on the brief).
Mr. John Dolan Harrington argued the cause for respondents Pauline Snyder and George Snyder (Messrs. Winne, Banta, Rizzi and Harrington, attorneys; Mr. Jerrold R. McDowell on the brief).
*564 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES, and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.